DETAILED ACTION

This communication is in response to the Applicant Arguments/Remarks filed on 8/29/2022. Claims 4, 6-8, 10-15 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant's arguments filed 8/29/2022 with respect to claim(s) 4, 6-8, and 10-15 have been considered but are not persuasive. Regarding the Applicant comment that “The Examiner did not respond to the AIR. The Applicant's undersigned representative followed up with the Examiner and asked for the interview to be scheduled on May 24 or 25. The Examiner would not agree to those dates. Instead, the Examiner required that the interview not be held until June 2. During the interim, the Examiner issued a first action on May 27. Applicant objects to the improper delay in scheduling the requested personal interview and issuance of a rejection during the period of delay. Applicant sought to have an opportunity to address the issues in this case in advance of further examination. At no point did the Examiner advise that an office action was imminent or even in the works, thus leaving the impression that the manipulation of the timing of the interview was intended to deny Applicant the opportunity to discover the reasoning behind the Examiner's position and address that reasoning before the next action”, examiner created the Office action on 3/14/2022 and may have paused because of other due cases. Thus, may have missed the request entered on 5/5/2022. Examiner apologies. Applicant Representative is invited to contact or leave a message at any time. There is not any intention of manipulation of any kind in relating to your request.
Regarding the arguments on pages 6-7 that “The Examiner's summary of the interview misses an important point. The main thrust of the interview was that the office action does not consider the claims as a whole”, examiner respectfully disagrees.
	In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Claim 15 is rejected based on the teachings of Omoigui (US 20100070448) in view of Abdelaziz et al. (US 20180189634) and further in view of Srinivasan (US 9792277). The teachings of each reference further shows functions that have been practiced in the technological art.

Specification, para. 2 discloses: “In computer science and information science, an ontology is a formal naming and definition of the types, properties, and interrelationships of the entities that really or fundamentally exist for a particular domain of discourse… Taxonomy may refer to a classification of things or concepts, as well as to the principals underlying such classification”; 
[0011] A text-to-ontology mapping is a method for automatic extraction of structured information from free-form text provided by a user.
[0029] Multiple knowledge graphs may be constructed for different purposes. For example, a global knowledge graph which indexes a large universe of named entities, notably all countries, cities, languages, currencies, and service procurement industries and service types, e.g. as specified in international services taxonomy standards such as NAICS may be a useful knowledge graph. 
Regarding the argument on page 8 that the Office action relies on applicant’s Summary of the Invention, examiner respectfully disagrees. 
The cited paragraphs 11, 29-30 were cited to understand limitations, e.g., what the limitation “a text-to-ontology mapping” as cited in claim 15. 
Regarding the argument on page 9 that “the office action improperly equates what "can be done" with what would have been obvious to one of ordinary skill in the art”, examiner respectfully disagrees.
The citing of Srinivasan teachings including “fig. 8: natural language processing layer includes part of speech tagging module, dependency parsing module; named entity recognition module, syntactic parsing module…; col. 7:53-55: the impact analyzer 118 can be configured to determine the impact of the particular document from a context of oil companies and consumer related companies;  col. 13:6-17: entity recognition module 808 can be configured to identify and annotate named entities, such as names of persons, locations, or organizations. The named-entity recognition module 808 can label such named entities by entity type (for example, person, location, time-period or organization) based on the context in which the named entity appears. For example, the named-entity recognition module 808 can be configured to execute a named-entity recognition algorithm, which can be augmented with a dictionary-based named entity lists.)  Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Omoigui and Abdelaziz to include the teachings of Srinivasan, for the advantage of parsing and analyzing user inputs in order to better recognize words and related words in natural language that focus on important concepts and provide relevant results to user queries.” Said cited modules have been practiced in the technological art.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Omoigui teaches at para. 654, 665: Knowledge Base Server (KBS) stores ''knowledge" for one or more semantic domains. The KBS has ontology and categories corresponding to taxonomy for each semantic domain that it supports; para. 2961: a client user inputs a natural language query. The natural language query is then broken down into key phrases, words, or variants. The key phrases, words, or variants are then submitted to be compared with available ontology categories. Based on this comparison, the system presents the user with recommended search terms; para. 3309: the graph should include trends for the Big 20 Pharma (semantically generated in real time via an institutional ontology). And the graph should show the trend for the past 10 years; para. 2479: intelligently picks candidates on a per ontology basis-when fuzzy mapping with the KDS may be employed. This way, selecting one good candidate from one ontology does not preclude the selection of other good candidates from other ontologies--even with a direct (non-fuzzy) match with one ontology; para. 3289: allows candidates and employers to find matches in the "vicinity" of what they intended; indeed, oftentimes, this could result in the discovery of candidates and openings that might even be superior to the original goal. The reasons to combine references are provided below.
Omoigui further teaches at para. 625-627: mapping of raw email XML metadata to the Semantic Network (knowledge graph); para. 1662: performs semantic stemming to map keywords, text, and concepts to categories based on one or more domain ontologies; fig. 3: extracts semantic metadata from unstructured information. fig. 3: Server-side scripts that program the knowledge-base/knowledge graph. These scripts can dynamically generate knowledge objects based on user input. Scripts can also include semantic commands for retrieval, notifications, logic and this layer for handling semantic user input like natural-language; para. 665: Knowledge Base Server (KBS) stores ''knowledge" for one or more semantic domains. The KBS has ontology and categories corresponding to taxonomy for each semantic domain that it supports; para. 691-693: one or more taxonomies that correspond to the supported semantic domains. These taxonomies contain a hierarchy of category names; para. 1487, 1492: a Pharmaceuticals researcher could select the Pharmaceuticals taxonomy but then enter the keyword "anatomy" to display only the entries in the taxonomy that contain the keyword "anatomy. The applied references do teach the argued limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 4, 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Omoigui (US 20100070448) in view of Abdelaziz et al. (US 20180189634) and further in view of Srinivasan (US 9792277).

As per claim 15, Omoigui teaches
a method to match properties to requirements using text-to-ontology mapping for automatic extraction of structured information from free-form text provided by a user (para. 346: Natural Language Parser. Parsing and interpreting software component that understands natural language queries and can translate them to structured semantic information queries; fig. 94: natural language input, language broken down/parsed, comparison with ontology categories; para. 625-627: mapping of raw email XML metadata to the Semantic Network (knowledge graph); para. 1662: performs semantic stemming to map keywords, text, and concepts to categories based on one or more domain ontologies.)

comprising the steps of: defining a knowledge graph and an ontology associated with said knowledge graph based on a plurality of candidate data sets (fig. 81: knowledge community 1506 and associated ontology 1508 – see also 3346: the system initially employs other ontologies in the ontology stack, selected at a broad level based on the community of interest. As users then publish and share information, higher-level ontologies are then inferred on the fly. The semantic indexes are then periodically regenerated in the background, thereby incorporating new user driven ontologies and learning as time goes on; fig. 109: client associates with the knowledge integration service which includes knowledge domain service and associated ontologies; para. 665: Knowledge Base Server (KBS) stores ''knowledge" for one or more semantic domains. The KBS has ontology and categories corresponding to taxonomy for each semantic domain that it supports; para. 1097-1098: semantic models and conceptual Semantic Web/knowledge graph; para. 1294, 1547-1549: Dynamic Ontology and Taxonomy Mapping; para. 2743-2751: historical ontologies may be like Time ontologies but rather focus on time in the context of specific historical concepts. Examples: Ancient China (concepts that describe all the places and/or other entities in Ancient China), Pre-colonial Africa, Renaissance etc. Institutional ontologies may be used as a generic ontology like Geography. These have businesses, universities, government institutions, financial institutions, etc. AND their relationships. Thus, each ontology serves as a formal representation of entities in part of knowledge graph/semantic network, e.g., an entity/venue: China, at certain time frame: ancient time, location etc.; para. 3004-3005); 3Application No. 15/435,070Docket No.: 122010 Reply to Office Action of May 22, 2020(PATENT) 

generating a taxonomy of named entities contained in said knowledge graph correlated to relations of said named entities and meta-data associated with said named entities (fig. 3: Server-side scripts that program the knowledge-base/knowledge graph. These scripts can dynamically generate knowledge objects based on user input. Scripts can also include semantic commands for retrieval, notifications, logic and this layer for handling semantic user input like natural-language; para. 665: Knowledge Base Server (KBS) stores ''knowledge" for one or more semantic domains. The KBS has ontology and categories corresponding to taxonomy for each semantic domain that it supports; para. 691-693: one or more taxonomies that correspond to the supported semantic domains. These taxonomies contain a hierarchy of category names; para. 1487, 1492: a Pharmaceuticals researcher could select the Pharmaceuticals taxonomy but then enter the keyword "anatomy" to display only the entries in the taxonomy that contain the keyword "anatomy"; para. 1587); 
defining a contextual ontology from said candidate data sets, wherein said contextual ontology facilitates a structured representation of parameters of interest in free-form text input context (para. 308, 504: users enter parameters consistent with a Context Template, indicating the category fillers (if required) and what Agency(ies) to query; para. 1362; fig. 94: natural language input, language broken down/parsed, comparison with ontology categories; para. 654, 665: Knowledge Base Server (KBS) stores ''knowledge" for one or more semantic domains. The KBS has ontology and categories corresponding to taxonomy for each semantic domain that it supports; para. 2961: a client user inputs a natural language query. The natural language query is then broken down into key phrases, words, or variants. The key phrases, words, or variants are then submitted to be compared with available ontology categories. Based on this comparison, the system presents the user with recommended search terms; para. 3309: the graph should include trends for the Big 20 Pharma (semantically generated in real time via an institutional ontology). And the graph should show the trend for the past 10 years; para. 2479: intelligently picks candidates on a per ontology basis-when fuzzy mapping with the KDS may be employed. This way, selecting one good candidate from one ontology does not preclude the selection of other good candidates from other ontologies--even with a direct (non-fuzzy) match with one ontology; para. 3289: allows candidates and employers to find matches in the "vicinity" of what they intended; indeed, oftentimes, this could result in the discovery of candidates and openings that might even be superior to the original goal); 
associating a set of language-specific text-matching attributes with nodes in said ontology associated with said knowledge graph and nodes in said contextual ontology and said knowledge graph (para. 281: the retrieval, management, delivery and presentation of knowledge. This preferably includes securing information from information sources, semantically linking the information from the information sources, maintaining the semantic attributes of the body of semantically linked information, delivering requested semantic information based upon user queries and presenting semantic information according to customizable user preferences; para. 665: Knowledge Base Server (KBS) stores ''knowledge" for one or more semantic domains. The KBS has ontology and categories corresponding to taxonomy for each semantic domain that it supports; para. 2743-2751: historical ontologies may be like Time ontologies but rather focus on time in the context of specific historical concepts. Examples: Ancient China (concepts that describe all the places and/or other entities in Ancient China), Pre-colonial Africa, Renaissance etc. Institutional ontologies may be used as a generic ontology like Geography. These have businesses, universities, government institutions, financial institutions, etc. AND their relationships. Thus, each ontology serves as a formal representation of entities in part of knowledge graph/semantic network, e.g., an entity/venue: China, at certain time frame: ancient time, location etc.; para. 3126); 
receiving a search query, including user provided free-form text; analyzing said user provided free-form text of said search query (figs. 99, 102; para. 659: receive email from users as natural language queries. These messages are parsed by the SQP and processed. The XML results are preferably sent to the user as an HTML file (with the appropriate default Skin) generated with XSLT processed over the XML results of the natural-language query; para. 1127: Customers can now issue natural language queries that return self-navigable and actionable knowledge objects. This feature alone gives customers access to knowledge at their fingertips; para. 2961: a client user inputs a natural language query. The natural language query is then broken down into key phrases, words, or variants. The key phrases, words, or variants are then submitted to be compared with available ontology categories. Based on this comparison, the system presents the user with recommended search terms); 
performing a semantic parsing of said user provided free-form text of said search query, extracting semantic relations by traversing a dependency parsed tree and applying a classifier to detect mappings between phrases in said user provided free-form text of said search query and nodes in said contextual ontology; and scoring detected mappings against a plurality of candidate data sets (fig. 94: natural language input, language broken down/parsed, comparison with ontology categories; para. 690-692: One or more ontologies that correspond to one or more semantic (knowledge) domains. A semantic domain is referred to using a semantic domain name. This is a name that refers to a domain path within a semantic hierarchy; para. 2479: intelligently picks candidates on a per ontology basis-when fuzzy mapping with the KDS may be employed. This way, selecting one good candidate from one ontology does not preclude the selection of other good candidates from other ontologies--even with a direct (non-fuzzy) match with one ontology; para. 3096: the SIE also optionally attenuates the scores as it moved up the hierarchy chain. This way, when a user semantic queries for a broad category, semantically related child categories are also found; para. 3289: allows candidates and employers to find matches in the "vicinity" of what they intended; indeed, oftentimes, this could result in the discovery of candidates and openings that might even be superior to the original goal). 
Omoigui teaches para. 378: scalable vector graphics; para. 2240, 3126: densest category. See also para. 2825-2826: a list of synonyms for each search term.
Omoigui does not explicitly disclose dense word embedding vectors.
	Abdelaziz discloses at para. 1: organize information gathered from multiple machine-readable sources into knowledge graphs to reveal and rank associations between entities with semantic context and meaning.
generating semantically-meaningful dense word embedding vectors (para. 11-12: knowledge graphs are becoming more dense and complex as more and more data sources are being ingested to create knowledge graphs with a multitude of different semantic relations…forms a meaningful semantic connection between a start and an end node; para. 18, 22: a general fixed-size vector embedding of each node in the knowledge graph; para. 24-25: the DNN captures the embedded semantic information from the knowledge graph in response to the path query, guide a traversal of the knowledge graph based upon the determined context and the captured embedded semantic information. Edge distances for the knowledge graph are representative of semantic closeness/relatedness. Computationally, semantic similarity may be estimated by defining a topological similarity, by using ontologies to define the distance between terms or concepts; para. 27-28, 31: each node in the set of nodes from the knowledge graph can be represented by a graph or textual embedding using a vector space model.) Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Omoigui to include the teachings of Abdelaziz including the knowledge graphs with semantic relations and the usage of ontologies to define the semantic relations of words/concepts, for the advantage of identifying semantically related words that helps provide the most relevant search results to the users.
	Omoigui teaches at para. 3044: the semantic link described with a predicate "is category of' is domain and/or ontology-dependent whereas a semantic link described with a predicate
"reports to" or "authored" is domain-independent. Such semantic links co-exist to allow for rich semantic queries that cut across both classes of predicates; para. 430, 700, 1235: known knowledge assets/semantic classes such as documents, email, email distribution lists, people, events, multimedia, and customers, name etc.
Omoigui and Abdelaziz do not explicitly teach by performing part-of-speech tagging and dependency parsing on said user provided free-form text of said search query.
	Srinivasan teaches 
by performing part-of-speech tagging and dependency parsing on said user provided free-form text of said search query; performing named entity recognition and named entity linking on said user provided free-form text of said search query to associate parts of said user provided free-form text of said search query with known named entities described in said knowledge graph (fig. 8: natural language processing layer includes part of speech tagging module, dependency parsing module; named entity recognition module, syntactic parsing module…; col. 7:53-55: the impact analyzer 118 can be configured to determine the impact of the particular document from a context of oil companies and consumer related companies;  col. 13:6-17: entity recognition module 808 can be configured to identify and annotate named entities, such as names of persons, locations, or organizations. The named-entity recognition module 808 can label such named entities by entity type (for example, person, location, time-period or organization) based on the context in which the named entity appears. For example, the named-entity recognition module 808 can be configured to execute a named-entity recognition algorithm, which can be augmented with a dictionary-based named entity lists.)  Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Omoigui and Abdelaziz to include the teachings of Srinivasan, for the advantage of parsing and analyzing user inputs in order to better recognize words and related words in natural language that focus on important concepts and provide relevant results to user queries.  

As per claim 4, Omoigui teaches 
processing named entity to ontology associations to resolve ambiguities and prune matches, to arrive at a context-specific structured representation of said user provided free-form input text of said search query (para. 405: ensure that the data structure is unambiguous; para. 1575, 3011, 3687: better ontology information, name disambiguation; fig. 94: natural language input, language broken down/parsed, comparison with ontology categories; para. 654, 2961: a client user inputs a natural language query. The natural language query is then broken down into key phrases, words, or variants. The key phrases, words, or variants are then submitted to be compared with available ontology categories. Based on this comparison, the system presents the user with recommended search terms).

As per claim 6, Omoigui teaches
extract named entities from said user provided free-from input text of said search query; ascertain semantic relations between extracted named entities and other constituents of the user provided free-form input text of said search query signifying an action (predicate) and a subject; map said semantic relations to parameters in a contextual ontology (fig. 94: natural language input, language broken down/parsed, comparison with ontology categories; para. 654, 2961: a client user inputs a natural language query. The natural language query is then broken down into key phrases, words, or variants. The key phrases, words, or variants are then submitted to be compared with available ontology categories. Based on this comparison, the system presents the user with recommended search terms; fig. 13-2: SubjectTypeID, PredicateTypeID,…; fig. 61; para. 622, 666: the semantic domain name maps to a specific ontology).

As per claim 7, Omoigui teaches
wherein said contextual ontology comprises a graph-based representation of properties of a client entity, a vendor entity, and project requirements (fig. 3: knowledge ontology and inference infers new connections and properties in the semantic network; figs. 24, 139: project, customer; para. 1678, 3097).

As per claim 8, Omoigui does not teach claim 8.
the step of tokenization of said user provided free-form text of said search query (para. 1989: provides support for including any number of tokens with a request that may be used for different purposes)
Srinivasan also teaches in fig. 8: natural language processing layer with sentence tokenization module; col. 12:4-35.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Omoigui (US 20100070448) in view of Abdelaziz et al. (US 20180189634) and further in view of Srinivasan (US 9792277) and Dahlmeier et al. (US 20130325442).
As per claim 10, Omoigui, Abdelaziz and Srinivasan do not teach uses a trained conditional random field model.
Dahlmeier et al. teaches
part-of-speech tagging uses a trained conditional random field model (para. 89-92:  FIG. 7 is an example tagging of a training sentence for the factorial conditional random fields (CRF). A sentence may be divided into words and each word tagged with a word-layer tag and a sentence-layer tag; para. 115: the system relies on shallow syntactic and lexical features derive from a chunker, including the words before, in and after the NP/noun phrase, the head word and POS tags). Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Omoigui, Abdelaziz and Srinivasan to include a trained conditional random field model, as taught by Dahlmeier, for the advantage of providing an efficient search program that allow sufficient parsing, analyzing, and searching common features between entities thus better identify and display to users the most relevant search results.  

As per claims 11-12, Omoigui teaches at para. 437: Knowledge Indexing and Classification Layer, wherein information from both structured and unstructured sources are semantically encoded. Omoigui and Abdelaziz do not explicitly teach said claims.
	Srinivasan teaches
parsing said user provided free-form text of said search query and applying text classification; normalizing phrases identified by said step of parsing (figs. 3, 12: document/text classifier; fig. 6: format normalization, structure normalization, and sentence detection module; col. 6:53-67; col. 10:45-54; col. 14:24-64: fig 10 illustrates an exemplary embodiment of a block diagram for the linguistic analysis layer according to one or more embodiments of the invention. The linguistic analysis layer 532 can be configured to include various modules that are configured to identify clauses and phrases or concepts in the sentences and the correlation there between.…the conjunction resolution module 1004 can be configured to separate sentences with conjunctions into its constituent concepts. For example, if the sentence is "Elephants are found in Asia and Africa", the conjunction resolution module 1004 split the sentence into two different sub sentences. The first sub-sentence is "Elephants are found in Asia" and the second sub-sentence is "Elephants are found in Africa". The conjunction resolution module 1004 can process complex concepts so as to aid normalization). Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Omoigui, Abdelaziz to include the scoring correlations, as taught by Srinivasan, for the advantage of providing an efficient search program that allow sufficient parsing, analyzing, and searching common features between entities, keywords thus better identify and display to users the most relevant search results.  
	Omoigui, Abdelaziz and Srinivasan do not teach shallow parsing.
Dahlmeier et al. teaches
shallow parsing (para. 115: extract a rich set c syntactic and semantic features, including part of speech (POS) tags, hypernyms from WordNe and named entities. Han--The system relies on shallow syntactic and lexical features derive from a chunker, including the words before, in, and after the NP, the head word, and POS tags Lee--The system uses a constituency parser). Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Omoigui, Abdelaziz and Srinivasan to include the scoring correlations, as taught by Dahlmeier, for the advantage of providing an efficient search program that allow sufficient parsing, analyzing, and searching common features between entities thus better identify and display to users the most relevant search results.  

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Omoigui (US 20100070448) in view of Abdelaziz et al. (US 20180189634) and further in view of Srinivasan (US 9792277) and Jebara et al. (US 9082082).
As per claim 13, Omoigui does not explicitly disclose assigning one or more word embedding vectors to named entities.
	Abdelaziz discloses 
assigning one or more word embedding vectors to named entities (para. 4, 11: knowledge graphs are becoming more dense and complex as more and more data sources are being ingested to create knowledge graphs with a multitude of different semantic relations; para. 25: edge distances for the knowledge graph 200 (FIG. 2) are representative of semantic closeness or semantic relatedness. Semantic relatedness includes any relation between two terms, while semantic similarity only includes the narrower "is a" relation. For example, "car" is similar to "bus", but is also related to "road" and "driving." Semantic similarity is where the idea of distance is based on the likeness of meaning or semantic content. Computationally, semantic similarity may be estimated by defining a topological similarity, by using ontologies to define the distance between terms or concepts. Based on text analysis, semantic relatedness between units of language (e.g., words or sentences) can also be estimated using statistical means such as a vector space model to correlate words and textual contexts from a suitable text corpus; para. 31: each node in the set of nodes from the knowledge graph 200 can be represented by a graph or textual embedding using a vector space model.) Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Omoigui to include the teachings of Abdelaziz, for the advantage of identifying semantically related words that helps provide relevant search results to the users.  
	Omoigui and Abdelaziz do not teach by performing part-of-speech tagging and dependency parsing on said user provided free-form text of said search query.
	Srinivasan teaches 
identifying a node in said dependency parsed tree which overlaps a corresponding named entity token in said user provided free-form text of said search query which is the least distance from a root of the parsed tree corresponding to said identified named entity; traversing the dependency parsed tree upward from said node and establishing a candidate relation predicate by materializing a word embedding vector corresponding to each word encountered along a path to said root (fig. 8: natural language processing layer includes part of speech tagging module, dependency parsing module; named entity recognition module, syntactic parsing module…; col. 7:53-55: the impact analyzer 118 can be configured to determine the impact of the particular document from a context of oil companies and consumer related companies;  col. 13:6-17: entity recognition module 808 can be configured to identify and annotate named entities, such as names of persons, locations, or organizations. The named-entity recognition module 808 can label such named entities by entity type (for example, person, location, time-period or organization) based on the context in which the named entity appears. For example, the named-entity recognition module 808 can be configured to execute a named-entity recognition algorithm, which can be augmented with a dictionary-based named entity lists; fig. 8: natural language processing layer with sentence tokenization module; col. 12:4-35; col. 14:1-8: dependencies amongst the tokens of the sentence and the condensed dependency tree.)  Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Omoigui and Abdelaziz to include the teachings of Srinivasan, for the advantage of parsing and analyzing user inputs in order to recognize words and related words that helps provide relevant search results to the users.  
	Omoigui, Abdelaziz and Srinivasan do not teach determine a minimum distance between any of the embedded word vectors and the word vector associated with the named entity.
Jebara et al. teaches
determine a minimum distance between any of the embedded word vectors and the word vector associated with the named entity (col. 6:35-41: nearest neighbor graph; col. 13:20-32: performing a minimum distance b maching on X; col. 14:64-61: methods for predicting links from node features: Euclidean distances, relational topic models (RTM), and traditional support vector machines (SVM). A simple baseline for comparison is how well the Euclidean distance metric performs at ranking possible connections. Relational topic models learn a link probability function in addition to latent topic mixtures describing each node; col. 36:36-56: a computerized method for valuing relationships between entities according to their respective descriptions using a computing device. The method can include storing a list of links and feature vectors in a digital data store accessible to a processor. A predictor can be trained (or learned), using the processor, from a list of links and feature vectors, each characterizing a node linked by the links, the predictor being a trainable nonlinear classifier). Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Omoigui, Abdelaziz and Srinivasan to include the scoring correlations, as taught by Jebara, for the advantage of identify common features between entities and display to users the most relevant search results.  

As per claim 14, Omoigui, Abdelaziz and Srinivasan do not teach claim 14.
Jebara et al. teaches
backtracking from the root of the tree and traversing down each sub-tree of the dependency parsed tree, in breadth-first search (BFS) order: and collecting any word found which is classified as a subject above a certain pre-defined confidence score (probability) threshold (col. 6: 35-55: if for each node the connected distances are less than the unconnected distances (or some E), i.e., the metric obeys the above linear constraints, Definition 1 is satisfied, and thus the connectivity computed under the learned metric M is exactly A; col. 15:4-15: breadth first search; col. 16:6-21; col. 21:47-56: the predicted degree can, for example, be in the form of a probability that the specified node will have a specified degree).Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Omoigui, Abdelaziz and Srinivasan to include the scoring correlations, as taught by Jebara, for the advantage of providing an efficient search program that allow searching common features between entities thus better identify and display to users the most relevant search results.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mohammed (US 20140025660) teaches at para. 65: entity nodes may include, for example, nodes representing one or more entities, locations, organizations, businesses, places, things, and/or the like associated with the user. For example, an entity node may include a node associated with a location a user has visited (e.g., as determined by location information included in personal information used to generate personal ontology graph 100), an organization a user is a member of, a thing the user owns and/or regularly uses (e.g., a sports car, a service provider, etc.), and/or the like. In some embodiments, an entity node may represent a specific entity (e.g., a particular restaurant), while in other embodiments, an entity may represent a general entity (e.g., restaurants in general); para. 107: the personal ontology graph 100 may be further populated based on inferred interests provided by a higher level inference engine 912. In certain embodiments, the higher level inference engine 912 may draw from a variety of resources in populating personal ontology graph 100 with user behavioral and interest information (e.g., inference rules, databases, and/or knowledge-based ontologies or taxonomies).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH BLACK whose telephone number is (571)272-4106.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LINH BLACK/Examiner, Art Unit 2163                                                                                                                                                                                                        
/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163